Citation Nr: 1226206	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  11-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for headaches due to formaldehyde poisoning.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962 and March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's substantive appeal, received in July 2011, included a request for a hearing before the Board at the RO.  The Veteran withdrew his hearing request in September 2011 in accordance with 38 C.F.R. § 20.704(e) (2011).  Therefore, the Board will proceed with a decision on the claim for entitlement to service connection for headaches due to formaldehyde poisoning without a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 1962 service treatment record, there is a note the Veteran reported to sick call for "ASA - Headache."  A December 2005 VA progress note indicates the Veteran reported occasional headaches.  In his June 2008 statement in support of his claim, the Veteran reported he now has headaches caused by formaldehyde poisoning while in service.  He reported he and four other men were taken ill with severe headaches, later found to be from formaldehyde poisoning.  A January 2008 VA progress note indicates the Veteran reported he had a long-term problem with occasional headaches, which the Veteran believed were from an old injury "many years ago."  In his July 2009 notice of disagreement (NOD), the Veteran reported he and three other men were hospitalized for 2 days in 1960 or 1961 for formaldehyde poisoning and were told they would have headaches for the rest of their lives.  He reported that, since the incident, he has headaches a couple of times a week.

To date, the Veteran has not been afforded a VA medical examination to determine whether his current headaches are etiologically related to service.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends he has had headaches since service.  The Veteran is competent to report on his symptoms, observations, and information provided to him by physicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board also notes that a lay statement as to a physician having stated in service that he would suffer headaches as a result of formaldehyde poisoning in service does not constitute medical evidence.  The U.S. Court of Appeals for Veterans Claims has held that a lay person's statement about what a physician told him, i.e., 'hearsay medical evidence,' cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette  v. Brown, 8 Vet. App. 69 (1995).

Based on the available information, including the Veteran's June 2008 statement in support of his claim, his July 2009 NOD, and the available service treatment and VA medical treatment records, the Board finds the Veteran competently reported he has headaches and has had headaches since service.  In addition, service treatment records reveal treatment for headaches.  However, the Veteran is not competent to attribute his current headaches to a chronic disability incurred in service, to include due to any formaldehyde poisoning in service.  As such, the Board concludes, based on the available information, there is insufficient medical evidence to make a decision about service connection for headaches due to formaldehyde poisoning.  As such, the claim must be remanded for the Veteran to be afforded an adequate VA medical examination.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Per the available VA treatment records, the Veteran has had an annual examination performed by a VA physician since 2004.  Furthermore, the interval history in a December 2005 VA progress note indicates the Veteran had not been to a non-VA physician in the past 20 years.  Therefore, since the claims file is being returned, it should be updated to include VA treatment records compiled since January 2008.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran dated since January 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any headache disability found to be present.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any headache disability found to be present is etiologically related to any incident of the Veteran's active service, to include any formaldehyde poisoning.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


